Title: To Thomas Jefferson from Levett Harris, 12 July 1807
From: Harris, Levett
To: Jefferson, Thomas


                        
                            Sir!
                            St. Petersburg 12/24 July 1807.
                        
                        I had this honor on the 15 September last, and transmitted at the Same time four volumes of a work described
                            to be that of Mr. Pallas: I received them as Such from Count Romanzoff, and the title page indicated a correspondence with
                            what, your Excellency had named in the report made thereof by Mr. Volney. I have Since however perceived them to be a
                            digest of that work with additions from the African & american languages; into which, the Empress Catherine II directed
                            many researches to be made in order to give as much useful effect as possible to the great design She had embraced in this
                            laborious Compilation.
                        The subject, on receipt of your Excellency’s letter, I confess interested me very particularly, and engaged as
                            much of my attention as my avocations allowed me to bestow upon it. My situation here, having procured me the Acquaintance
                            of many of the most distinguished men of letters in the Empire, I took Occasion in the course of the last Winter to
                            consult those in whom it appeared to have excited the most interest. I found two Gentlemen, namely Count John Potocky,
                            chief of the department of the College of foreign Affairs for oriental concerns, & already known to your Excellency as
                            an author, and a Mr. Adelung, professor of Belles-lettres, and attached in that capacity to the education of the young Grand
                            Dukes: The former Gentleman, I have thought to possess more imagination than Solid knowledge, though admitted to be a man
                            of learning & Science: he has promised to furnish me with Some observations, the result of his researches, which will be
                            made acceptable to you in as far as they shall give evidence of the latter character: on their receipt, I shall
                            immediately forward them. In the mean time, I send you with the two volumes of Mr. Pallas, which I received Some little time
                            Since from Count Romanzoff, Some remarks of Professor Adelung relative to those works, which may be found not unworthy the
                            notice of your Excellency.
                        My health has Suffered so much from the rigour of the Winters here, that I shall be obliged, I find, to make
                            a temporary change of Situation in the hope of its recovery. with this view, I contemplate the next year, either to make a
                            tour to the Crimea, or to Cross the Atlantic on a visit to my native Country, of which I shall give the Secretary of State
                            timely & necessary advice. In the former case, I shall probably see that celebrated Philosopher & naturalist Pallas,
                            who I learn is almost wholly occupied in the culture of the vine on the Estate given to him by the Empress Catherine, and
                            that with all the treasures he has given to the world of Science, few other Comforts & enjoyments attend his present
                            retreat than those which immediately arise from his rural labors.
                        In closing this letter, I cannot omit making known to your Excellency the great regret which has been
                            manifested by the Ministers in the Different departments of this Government, on hearing you had declined being a Candidate
                            at the next Election for the high office you at present hold. The Cheif of the Empire, has been most conspicuous on this
                            occasion, & the terms in which his Majesty lately expressed himself, as reported to me by one of the ministry, forbid my
                            admitting a Scruple in repeating them here.—
                        “J’apprends avec beaucoup de pèine la resolution manifestée par le President des Etats Unis d’Amérique de Se
                            retirer. L’Estime qu’il a acquise généralement dans tous les Cabinets de l’Europe me fait particulièrement desirer que Son
                            administration Soit prolongée, et celle que je lui porte personnellement me fait Souhaiter qu’elle dure Autant que la
                            mienne”
                        I have the honor to be, with the greatest respect & Consideration, Your Excellency’s Most obedient, humble
                            Servant,
                        
                            Levett Harris.
                        
                    